DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2010/0050756 A1) and in view of Suzuki (US 2016/0091241 A1) and further in view of Kadle (US 2011/0277541 A1) and Lea (US 2002/0000093 A1) and Keshavan (US 2018/0119967 A1) and Sakae (US 2019/0390877 A1).
In regards to claim 1, Stewart teaches an air-conditioning apparatus (air conditioning system, see paragraph 7) comprising an indoor unit (unit 110 with evaporator coil 112, see fig. 1, and paragraph 18), wherein the indoor unit includes a body casing (walls of the air handling unit 110, see fig. 1) that forms an outer shell (see figs. 1), a heat exchanger (evaporator coil 112) provided in the body casing (see fig. 1), a drain pan (114) provided below the heat exchanger (see fig. 1 and paragraph 18), a water-level detecting sensor (level sensor 102, 120, 123, see fig. 1 and paragraph 20) configured to detect a level of condensate water that has flowed into the drain pan (level of condensation within pan 114 is measured by sensor 102, see paragraph 20), wherein the water-level detecting sensor is located at/near the bottom of the floor (122) of the drain pan (123 near the floor 122 of pan 114, see paragraph 20) and the air-conditioning apparatus comprising a controller (at least controllers 100, 104, and/or thermostat 106, see fig. 1 and paragraph 19) configured to perform control to take action (at step 208) when the water-level detecting unit detects condensate water that collects in the drain pan (step 208 based on the level of condensation determined at step 206, see paragraph 26), Stewart also teaches that the indoor unit (110) includes a drain pump (condensation pump, see paragraph 35) configured to draw the condensate water that collects in the drain pan and discharge the condensate water (condensation pump discharging liquid from the drain pan, see paragraph 35) to an outside of the indoor unit (via drain pipe 118, see paragraphs 18, 35; and fig. 1), and wherein the controller performs control to stop driving of the drain pump (drain pan level monitoring system 100 deactivates the condensation pump, see paragraph 35), when the water level detecting sensor detects condensate water at or below the threshold level (see paragraph 35). 
However, Stewart does not explicitly teach an outdoor unit in refrigerant circulation with the indoor unit, a refrigerant-gas detecting sensor provided in the drain pan and at a higher level than the water-level detecting sensor, and configured to detect refrigerant gas that has leaked from the heat exchanger, and performing a control to stop a cooling operation based on detected condensate water.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an outdoor unit in refrigerant circulation with the indoor unit as taught by Suzuki as part of the air-conditioning apparatus of Stewart in order to place the heat generating compressor and condenser as part of the outdoor unit away from the space being conditioned by the evaporator coil while supplying refrigerant at required parameters from the outdoor unit to the indoor unit.
Stewart also does not explicitly teach a refrigerant-gas detecting sensor provided in the drain pan and at a higher level than the water-level detecting sensor, and configured to detect refrigerant gas that has leaked from the heat exchanger, and performing a control to stop a cooling operation based on detected condensate water.
However, Kadle teaches a refrigerant-gas detecting sensor (at least refrigerant sensor assembly 28, 30, 31, see fig. 2) provided in the drain pan (module 12 and sump 24, see fig. 1), which is located below the evaporator (18), and the sensor provided at a higher level (31 above floor of 12, see fig. 2) than the floor of the sump (12), module (24) and condensate (25) accumulated at the bottom of module (31 rises above 25, see fig. 2), and configured to detect refrigerant gas that has leaked from the HVAC system (presence of refrigerant detected by sensor assembly 28, see paragraph 24), which includes evaporative heat exchanger (18). Kadle also teaches refrigerant-gas detecting sensor (at least refrigerant sensor assembly 28, 30, 31, see fig. 2) positioned higher than the accumulated condensate (25) to measure the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a refrigerant-gas detecting sensor at a higher level than the condensate accumulating at the bottom of the sump as taught by Kadle within the drain pan of the indoor unit of Stewart as modified in order to prevent the leaked refrigerant from entering the occupant spaces by accurately and quickly detecting refrigerant leak occurring within the air conditioning system and notifying the maintenance personnel or initiating a venting procedure (see paragraph 24, Kadle). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the refrigerant-gas detecting sensor at a higher level than the condensate water-level detecting sensor near the floor of the drain pan (114) of the indoor unit of Stewart as modified because Stewart teaches placing the water-level detecting sensor near the floor of the drain pan (see paragraph 20, Stewart) and Kadle teaches placing the refrigerant-gas detecting sensor above the condensate accumulating at the bottom of the sump (see figs. 1-2, Kadle) and because liquid is denser than gas, placing a refrigerant vapor sensor at a higher level than the water-level detecting sensor within the drain pan of Stewart as modified would allow accurate and quick measurement of the presence of both refrigerant vapor and liquid condensate.
Stewart also does not explicitly teach performing a control to stop a cooling operation based on detected condensate water.
However, Lea teaches a liquid level sensor (100) in a condensation pan (40, see fig. 3) and an electronic circuit (110 with circuit breaker 120, see fig. 4) performing a compressor and fan stop operation when the water-level detecting sensor detects condensate water that collects in the drain pan (shutting off compressor and fan when condensate is detected in the drain pan, see paragraph 34).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller to stop cooling operation in the air conditioning apparatus of Stewart as modified by configuring the controller to stop the compressor and 
Stewart also does not explicitly teach stopping pump based on refrigerant detection.
However, Keshavan teaches a condensate pump (134) and a controller (controller for pump, see paragraph 27) that controls the on and off operations of the pump (see paragraph 27) and stops driving of the drain pump (by turning the pump 134 off) based on the detection of refrigerant gas (pump 134 turned off based on refrigerant detection by sensor 144, see paragraph 41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller to stop the drain pump in the apparatus of Stewart as modified based on detection of refrigerant in light of the teachings of Keshavan because Stewart teaches stopping the pump at particular liquid condensate levels and Kadle already teaches a refrigerant gas detection sensor above the condensate liquid level sensors and it would be advantageous to stop the condensate drain pump to prevent spreading the leaked and harmful refrigerant gas to the neighboring environment as evidenced by Sakae (see paragraph 169, Sakae).
In regards to claim 2, Stewart teaches a notifying unit (an alert device 108) configured to make a notification indicating an operation state of the indoor unit (service needs associated with the air handling unit 110, see paragraph 24), wherein the controller (106) causes the notifying unit to make the notification based on detection information from the water-level detecting sensor (based on indication from the drain pan level monitoring system 100, alert device 108 transmits signals 130, see paragraphs 24, 30 and 31).
However, Stewart does not explicitly teach that the notifying unit configured to make a notification indicating an operation state of the outdoor unit.
Lea teaches a notifying unit (alarm 130, 140, and alarm circuit, see fig. 5 and paragraphs 31, 36-37) configured to make a notification indicating an operation state of the outdoor unit (alarm indicating compressor 80 being off, see paragraph 4) and an operation state of the indoor unit (alarm indicating cooling coil fan 20 being off, see paragraph 4), wherein the controller causes the notifying unit to make 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notifying unit of the apparatus of Stewart as modified by configuring the notifying unit to make a notification indicating an operation state of both the indoor and outdoor units based on the teachings of Lea and to make the notification based on the detected condensate water level as taught by Lea in order to inform a serviceperson of the need for servicing at least part of the outdoor and indoor units (see paragraph 30, Stewart).
In regards to claim 3, Stewart teaches a display unit (display unit 126) configured to display information indicating an operation state of the indoor unit (text and images related to the air handling unit 110, see paragraphs 32, and 23), wherein the controller (at least 106) causes the display unit (126) to display the information based on detection information from the water-level detecting sensor (display information regarding condensation buildup measured by level sensor, see paragraph 32).
However, Stewart does not explicitly teach that the display unit configured to display information indicating an operation state of the outdoor unit.
Suzuki teaches a display unit (2) configured to display information indicating an operation state of the indoor and the outdoor units (displaying operational status of the air-conditioning apparatus 100, which includes both the indoor and the outdoor units, see paragraph 61), wherein the display unit displays information based on detection information from the refrigerant-gas detecting sensor (displaying notification based on refrigerant leaking as detected by the refrigerant detecting sensor, see paragraph 100).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display unit of the apparatus of Stewart as modified by configuring the display unit to display information indicating an operation state of both the indoor and outdoor units based on the teachings of Suzuki and to make the information based on the detected .

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0091241 A1) and in view of Spanger (US 2009/0064698 A1).
In regards to claim 5, Suzuki teaches an air-conditioning apparatus (100, see fig. 1 and paragraph 34) comprising an outdoor unit (102) and an indoor unit (101) between which refrigerant is circulated (via pipes 10a, 10b, see fig. 1 and paragraph 34), wherein the indoor unit includes a body casing (housing 110) that forms an outer shell (see figs. 2-3; and paragraph 61), a heat exchanger (7) provided in the body casing (see fig. 3), a leaked refrigerant storing tray (93) or receiver (94), a plate (20) provided below the heat exchanger (see figs. 3-4), and a refrigerant-gas detecting sensor (leak detected via temperature sensor S4, see paragraph 84) provided in the tray or receiver (S4 in 93 or 94, see paragraph 83) or on the partition plate (see paragraph 86) and configured to detect refrigerant gas that has leaked from the heat exchanger (see paragraphs 84-86).
However, Suzuki does not explicitly teach that the sensor is held in a recess formed in a floating structure.
Spanger teaches a liquid level sensor (31) within a reservoir (18), where a part of the sensor is held in a recess formed on an upper surface of a floating structure (the magnets 32’ 33’ as part of the sensor held in a recess formed on an upper surface of the floats 32, 33, see figs. 2, 3a, 4b and paragraphs 48, 50, 57), where the float structure floats on the condensate liquid (see paragraph 48), which is condensate water (see paragraph 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the refrigerant-gas detecting sensor of the apparatus of Suzuki by providing a float that holds the refrigerant gas detecting sensor in a recess formed on an upper surface of the float based on the teachings of Spanger around the refrigerant-gas detecting sensor of Suzuki in order to allow the refrigerant-gas detecting sensor to float above liquid condensate to 
In regards to claim 7, Suzuki teaches a display unit (display unit 2, see paragraph 61) configured to display information indicating an operation state of the indoor and the outdoor units (displaying operational status of the air-conditioning apparatus 100, which includes both the indoor and the outdoor units, see paragraph 61), wherein the display unit displays information based on detection information from the refrigerant-gas detecting sensor (displaying notification based on refrigerant leaking as detected by the refrigerant detecting sensor, see paragraph 100).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Spanger as applied to claim 5 above and further in view of Lea (US 2002/0000093 A1).
In regards to claim 6, Suzuki teaches a notifying unit (display or sound generating unit, see paragraph 100) and the control unit configured to make the notification based on detection information from the refrigerant-gas detecting sensor (issue notification that refrigerant is leaking based on refrigerant detected by sensor S4, see steps 2-5, fig. 7; paragraph 100; and claim 9).
However, Suzuki does not explicitly teach that the notification indicates an operation state of the outdoor unit and an operation state of the indoor unit.
Lea teaches a notifying unit (alarm 130, 140, and alarm circuit, see fig. 5 and paragraphs 31, 36-37) configured to make a notification indicating an operation state of the outdoor unit (alarm indicating compressor 80 being off, see paragraph 4) and an operation state of the indoor unit (alarm indicating cooling coil fan 20 being off, see paragraph 4), wherein the controller causes the notifying unit to make the notification (electronics 110 sounds the alarm 130, see fig. 5 and paragraph 47) based on detection 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notifying unit of the apparatus of Suzuki as modified by configuring the notifying unit to make a notification indicating an operation state of both the indoor and outdoor units based on the teachings of Lea and to make the notification based on the detected condensate water level as taught by Lea in order to inform a serviceperson of the need for servicing at least part of the outdoor and indoor units (see paragraph 30, Stewart).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Spanger as applied to claim 5 above and further in view of Rohr (US 2009/0229784 A1).
In regards to claim 8, Suzuki does not explicitly teach a drain pump configured to draw the condensate water that collects in the drain pan and discharge the condensate water to an outside of the indoor unit and that the controller performs control to stop driving of the drain pump when the refrigerant-gas detecting sensor detects the refrigerant gas.
However, Rohr teaches a condensate pump (136) and a controller (90a) that controls the pump (see paragraph 36) and stops driving of the drain pump based on the detection of the fluid by the fluid detectors (refraction of light through different mediums detected by sensors 425, 435, indicate presence of another fluid within the pan, see paragraph 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller to stop the drain pump in the apparatus of Suzuki as modified by performing control to stop the condensate pump when a fluid is detected by the sensors as taught by Rohr where the detected fluid could be leaked refrigerant because the light refraction detectors of Rohr would measure refraction through the refrigerant and the controller would command stopping the pump based on the measured refraction in order to adjust the increase and/or decrease in the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Spanger as applied to claim 5 above and further in view of Yanagida (US 2010/0005815 A1).
In regards to claim 8, Suzuki does not explicitly teach a drain pump configured to draw the condensate water that collects in the drain pan and discharge the condensate water to an outside of the indoor unit and that the controller performs control to stop driving of the drain pump when the refrigerant-gas detecting sensor detects the refrigerant gas.
However, Yanagida teaches a pump (107) and a controller (control unit CR3) that controls the pump (see paragraph 71) and stops driving of the pump based on the detection of the rise in refrigerant temperature (by sensor 106a, see paragraphs 7 and 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller to stop the drain pump in the apparatus of Suzuki as modified by performing control to stop the pump when refrigerant temperature rise is detected by the sensor (106a) as taught by Yanagida in order to adjust the increase and/or decrease in the depth of the fluid accumulating in the drain pan to avoid overflow and/or inefficient operation of the pump.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Suzuki and Kadle and Lea and Keshavan and Sakae as applied to claim 1 above and further in view of Ward (US 2011/0061415 A1).
In regards to claim 9, Stewart does not explicitly teach that the body casing has an air outlet that is provided in a side of the body casing to allow air sucked into the body casing to be blown out of the body casing and that the drain pump includes a motor unit configured to drive the drain pump and provided above the drain pan.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement and the casing of the apparatus of Stewart by providing an air outlet in a side of the body casing to allow air sucked into the body casing to be blown out of the body casing such that the level of the air outlet corresponds with the space above the drain pan as taught by Suzuki in order to improve efficiency of the heat transfer between the outlet air and the evaporator cooling coil by fully enveloping the external surface area of the evaporator cooling coils with the circulating outlet air before passing the air through the air outlet to supply cool air to the space.
Stewart also does not explicitly teach that the drain pump includes a motor unit configured to drive the drain pump and provided above the drain pan.
However, Ward teaches a drain pump (10, impeller pump 62, impeller 64) includes a motor unit (motor 50) configured to drive the drain pump (see paragraphs 40, 42) and provided above the drain pan (motor 50 provided above the bottom of the reservoir 12, see fig. 17, and paragraph 54) and at a level corresponding to the air outlet (motor 50 aligned with the air openings within the top cover 46, see fig. 1 and below annotated fig. 3).

    PNG
    media_image1.png
    530
    653
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a motor for operating the drain pump and above the drain pan as taught by Ward to the drain pump of the apparatus of Stewart and above the drain pan within the indoor unit of Stewart as modified as modified by performing control to stop the pump when refrigerant temperature rise is detected by the sensor (106a) as taught by Yanagida in order to adjust the increase and/or decrease in the depth of the fluid accumulating in the drain pan to avoid overflow and/or inefficient operation of the pump.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Suzuki and Kadle and Lea and Keshavan and Sakae as applied to claim 1 above and further in view of Ward (US 2011/0061415 A1).
In regards to claim 10, Stewart teaches that the drain pan (114) is provided adjacent the wall-surface portion provided on an inner surface of the body casing (see fig. 1) such that condensate flowing over the wall-surface portion would flow toward the drain pan (see fig. 1).
However, Stewart does not explicitly teach a sealing structure provided with a drain pan.
Ward teaches that the drain reservoir (12) is provided with a sealing structure (flat base 45 and plugs 40, see fig. 1 and paragraph 39) to cause condensate water that flows over the flat base (45) to continuously flow toward the drain pan (through openings 38 that are not plugged by plugs 40, see paragraph 39).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the drain pan with respect to the inner surface of the body casing in the apparatus of Stewart by providing plugs and flat base as sealing structures on the drain pan as taught by Ward to cause the condensate water to flow toward the drain pan in order to allow the drain pan to collect all of the condensate and preventing the condensate from leaking from the sides of the pan and forming a puddle within the housing of the indoor unit, which could corrode the metallic components within the casing.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Spanger and Rohr or Yanagida as applied to claim 8 above and further in view of Ward (US 2011/0061415 A1).
In regards to claim 11, Stewart does not explicitly teach that the body casing has an air outlet that is provided in a side of the body casing to allow air sucked into the body casing to be blown out of the body casing and that the drain pump includes a motor unit configured to drive the drain pump and provided above the drain pan.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement and the casing of the apparatus of Stewart by providing an air outlet in a side of the body casing to allow air sucked into the body casing to be blown out of the body casing such that the level of the air outlet corresponds with the space above the drain pan as taught by Suzuki in order to improve efficiency of the heat transfer between the outlet air and the evaporator cooling coil by fully enveloping the external surface area of the evaporator cooling coils with the circulating outlet air before passing the air through the air outlet to supply cool air to the space.
Stewart also does not explicitly teach that the drain pump includes a motor unit configured to drive the drain pump and provided above the drain pan.
However, Ward teaches a drain pump (10, impeller pump 62, impeller 64) includes a motor unit (motor 50) configured to drive the drain pump (see paragraphs 40, 42) and provided above the drain pan (motor 50 provided above the bottom of the reservoir 12, see fig. 17, and paragraph 54) and at a level corresponding to the air outlet (motor 50 aligned with the air openings within the top cover 46, see fig. 1 and below annotated fig. 3).

    PNG
    media_image1.png
    530
    653
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a motor for operating the drain pump and above the drain pan as taught by Ward to the drain pump of the apparatus of Stewart and above the drain pan within the indoor unit of Stewart as modified as modified by performing control to stop the pump when refrigerant temperature rise is detected by the sensor (106a) as taught by Yanagida in order to adjust the increase and/or decrease in the depth of the fluid accumulating in the drain pan to avoid overflow and/or inefficient operation of the pump.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Spanger as applied to claim 5 above and further in view of Ward (US 2011/0061415 A1).
In regards to claim 12, Stewart teaches that the drain pan (114) is provided adjacent the wall-surface portion provided on an inner surface of the body casing (see fig. 1) such that condensate flowing over the wall-surface portion would flow toward the drain pan (see fig. 1).
However, Stewart does not explicitly teach a sealing structure provided with a drain pan.
Ward teaches that the drain reservoir (12) is provided with a sealing structure (flat base 45 and plugs 40, see fig. 1 and paragraph 39) to cause condensate water that flows over the flat base (45) to continuously flow toward the drain pan (through openings 38 that are not plugged by plugs 40, see paragraph 39).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the drain pan with respect to the inner surface of the body casing in the apparatus of Stewart by providing plugs and flat base as sealing structures on the drain pan as taught by Ward to cause the condensate water to flow toward the drain pan in order to allow the drain pan to collect all of the condensate and preventing the condensate from leaking from the sides of the pan and forming a puddle within the housing of the indoor unit, which could corrode the metallic components within the casing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. In response to applicants' argument "Spanger does not teach a recess on the top surface of the float," the examiner maintains the rejection of claim 5 and points out that Spanger teaches a pocket/recess for a portion of the sensor (magnets) on the top surface of the floats (see figs. 2-4, Spange). Also applicant's statement that in Spanger, float 33 does not hold any sensor 31 is inaccurate because float 33 alone does not provide any measurement of any sort in Spanger and the float 33, magnets and other portions of the sensing device form the entire sensor and float 33 alone cannot be considered a level sensor. In addition, in Spanger, the sensor 31 includes float 33 as one of its components, which holds magnets (33', see paragraph 48) while the float moves up and down.  Hence applicant’s above arguments are inaccurate and not persuasive.
In response to applicants' argument "the references used to reject claim 5 are combined using impermissible hindsight because the office action envisions a change after referring to the current application," the examiner maintains the rejection of claim 5 and points out that Spanger discloses use of a float for a level sensor, where the float allows the sensor to rise with the rising level of fluid in order to measure varying levels of fluid within the pan. In addition, applicant does not provide sufficient arguments to show how the office action uses impermissible hindsight in rejection claim 5 and also does not clarify what change is being referred to in the arguments. Hence applicant’s arguments regarding impermissible hindsight are found non-persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763